               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION

 JUDY HARWARD AND                                     )
 BRENT HARWARD et al.,                                )
                                                      )
                               Plaintiffs,            )        CIVIL ACTION
                                                      )
 v.                                                   )        CASE NO. 1:21-CV-00095
                                                      )
 CITY OF AUSTIN,                                      )
                                                      )
                               Defendant.             )


 ORDER GRANTING AGREED MOTION TO EXTEND SCHEDULING ORDER DEADLINE

       On this day, the Court considered the parties’ Joint Motion to Extend Scheduling

Order Deadline. The Court, having noted that the relief requested is agreed, is of the

opinion that the Motion should be granted.

       It is ORDERED that parties may file motions to amend or supplement pleadings,

or to join additional parties, on or before August 13, 2021.


       SIGNED on this _________day of August, 2021.



                                              JUDGE PRESIDING
